Banke, Presiding Judge.
The trial court granted the appellee-defendant’s motion for new trial in this criminal case, concluding that it had erred in allowing certain rebuttal testimony offered by the state. The state responded by filing this appeal. Held:
Pursuant to OCGA § 5-7-1, the state’s authority to take a direct appeal is limited to “the following instances: (1) From an order, decision, or judgment setting aside or dismissing any indictment or accusation or any count thereof; (2) From an order, decision, or judgment arresting judgment of conviction upon legal grounds; (3) From an order, decision, or judgment sustaining a plea or motion in bar, when the defendant has not been put in jeopardy; or (4) From an order, decision, or judgment sustaining a motion to suppress evidence illegally seized in the case of motions made and ruled upon prior to the impaneling of a jury.”
Inasmuch as the grant of a motion for new trial is not included in any of these categories, and inasmuch as no application for interlocutory appeal was filed, the present appeal must be dismissed for lack of jurisdiction.

Appeal dismissed.


Birdsong, C. J., and Beasley, J., concur.